Exhibit 10.5

Grant # <Number>

STOCK OPTION AGREEMENT

This Stock Option Agreement ("Agreement") is made and entered into as of <Option
Date> (the "Grant Date") by and between Computer Sciences Corporation, a Nevada
corporation (the "Company"), and <Name>, a full-time employee of the Company
and/or one or more of its subsidiaries (the "Employee").

WHEREAS, pursuant to the Company's <Plan> Stock Incentive Plan (the "Plan"), the
Company desires to grant to the Employee, and the Employee desires to accept, an
option to purchase shares of the common stock, par value $1.00 per share, of the
Company (the "Common Stock"), upon the terms and conditions set forth herein,
which terms and conditions have been approved by the committee of the Board of
Directors administering the Plan (the "Committee");

NOW, THEREFORE, in consideration of the foregoing recital and the covenants set
forth herein, the parties hereto hereby agree as follows:

The Company hereby grants to the Employee, and the Employee hereby accepts, an
option to purchase <Shares Granted> shares of Common Stock (the "Option Shares")
at an exercise price of <Option Price> per share (the "Exercise Price"), which
option shall expire at 5:00 p.m., California, U.S.A. time, on <Expiration Date>
(the "Expiration Date") and shall be subject to all of the terms and conditions
set forth in the Plan and this Agreement, including, without limitation, the
terms and conditions set forth in Schedule "NS11" attached hereto and
incorporated herein by this reference (the "Option"). The Option shall not
initially be exercisable to purchase any Option Shares; provided, however, that
upon each of the dates indicated below, the Option shall become exercisable to
purchase ("vest with respect to") the number of the Option Shares indicated
below across from such date:

Number of Option Shares Vesting

Date



<Number of Shares Vesting>

<Vesting Date>



<Number of Shares Vesting>

<Vesting Date>



<Number of Shares Vesting>

<Vesting Date>



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date.

EMPLOYEE COMPUTER SCIENCES CORPORATION

 

______________________________________ By________________________________

<Name>

The Employee acknowledges receipt of the Plan and a Prospectus relating to the
Option, and further acknowledges that he or she has reviewed this Agreement and
the related documents and accepts the provisions thereof.

 

 

______________________________________

<Name>

<Address>

<Address>

<Address>

 

  

 

STOCK OPTION SCHEDULE NS11

ADDITIONAL TERMS AND CONDITIONS

The Option is intended not to qualify as an incentive option under Section 422
of the U.S. Internal Revenue Code.

Capitalized terms not otherwise defined in this Stock Option Schedule (the
"Schedule") shall have the same meanings as set forth in the Stock Option
Agreement (the "Agreement") and the Plan.

This Schedule has been incorporated by reference into the Agreement and, by
signing the Agreement, the Employee has acknowledged and agreed to the
additional terms and conditions of this Schedule. This Schedule and the
Agreement are collectively referred to as the "Agreement" herein.

Forfeiture Obligations

.



Certain Definitions

.

For purposes of this Section, the following terms shall have the following
meanings:



"Stock Option" shall mean the Option and each other stock option to purchase
shares of Common Stock (except stock options granted in lieu of an annual cash
bonus) that has previously been granted to the Employee by the Company or any of
its affiliates or predecessors-in-interest.

"Stock Option Exercise Date" shall mean, with respect to each exercise of a
Stock Option, the date upon which such Stock Option is exercised.

"Restricted Period" shall mean, with respect to each exercise of a Stock Option,
the period set forth in Section 1(c)(i) or (ii) hereof, respectively.

The "Fair Market Value" of a share of Common Stock on any day shall be equal to
the last sale price, regular way, of a share of Common Stock on such day (or in
case the principal United States national securities exchange on which the
Common Stock is listed or admitted to trading is not open on such date, the next
preceding date upon which it is open), or in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the principal
United States national securities exchange on which the Common Stock is listed
or admitted to trading.

Refund of Stock Option Gains; Termination of Stock Options

.
If the Employee shall exercise a Stock Option at any time on or after the Grant
Date and any of the events set forth in Section 1(c)(i) or (ii) hereof shall
occur during the respective Restricted Period for such exercise, then:



Refund of Stock Option Gains

.
The Employee shall immediately deliver to the Company with respect to such
exercise, an amount in cash equal to:



the aggregate Fair Market Value, determined as of the Stock Option Exercise
Date, of the shares of Common Stock issued upon such exercise; minus

the aggregate exercise price paid, whether in cash or by the delivery or
withholding of shares of Common Stock, upon such exercise.

Termination of All Stock Options

.
All Stock Options that would otherwise be outstanding shall terminate on the
Stock Option Exercise Date.



Triggering Events

.
The events referred to in Section 1(b) hereof are as follows:



Competing With the Company After Voluntary Termination of Employment and Prior
to Six Months After the Stock Option Exercise Date

.
The Employee participating, as a director, officer, employee, agent, consultant
or greater than 5% equity holder (collectively, "Participating"), in any of the
following during the period of time commencing on the date upon which the
Employee's status as a full-time employee of the Company or its affiliates is
voluntarily terminated (the "Voluntary Employment Termination Date"), there
being a presumption that any termination of employment is voluntary, and
continuing until six months after the Stock Option Exercise Date (for the
purpose of such event, the "Restricted Period"):



Participating in any manner in any enterprise that competes with, or is becoming
a competitor of, the Company (if the Employee is a Corporate Employee) or any
operating business unit of the Company in which the Employee has been employed
within one year prior to the Voluntary Employment Termination Date (if the
Employee is not a Corporate Employee) in any city in which the Company or such
business unit, respectively, provides services or products on the Voluntary
Employment Termination Date; or

Participating in any other organization or business, which organization or
business, or which Participation therein, is or is becoming otherwise
prejudicial to or in conflict with the interests of the Company.

Engaging in Certain Activities After Voluntary Or Involuntary Termination of
Employment and Prior to One Year After the Stock Option Exercise Date

.
The Employee engaging in any of the following activities during the period of
time commencing on the date upon which the Employee's status as a full-time
employee of the Company or its affiliates is voluntarily or involuntarily
terminated (the "Employment Termination Date") and continuing until one year
after the Stock Option Exercise Date (for the purpose of such events, the
"Restricted Period"):



Solicitation of Customers or Prospective Customers

.
Directly or indirectly soliciting any of the following with respect to any of
the services or products that the Company or any of its affiliates then provide
to customers:



any person or entity that the Employee knew to be a customer of the Company or
any of its affiliates; or

any person or entity whose business the Employee solicited on behalf of the
Company or its affiliates during the one-year period preceding the Employment
Termination Date.

Solicitation or Hiring of Employees

.
Directly or indirectly soliciting or hiring any person who then is an employee
of the Company or any of its affiliates.



Disclosure of Confidential Information

.
Use, or disclosure, communication or delivery to any person or entity, of any
confidential business information or trade secrets that the Employee obtained
during the course of his or her employment with the Company or any of its
affiliates (collectively, "Confidential Information"). Confidential Information
includes, without limitation, the following:



non-public financial information;

non-public operational information, including, without limitation, information
relating to business or market strategies, pricing policies and methodologies,
research and development plans, or the introduction of new services or products;

information regarding employees, including, without limitation, names,
addresses, contact information and compensation;

information regarding customers and suppliers, including, without limitation,
names, addresses, contact information and requirements, and the terms and
conditions of the business arrangements with such customers and suppliers;

information regarding potential acquisitions or dispositions of businesses or
products; and

information relating to proprietary technological or intellectual property, or
the operational or functional features or limitations thereof.

Release of Forfeiture Obligations

.



Notwithstanding the foregoing, the Employee shall be released from (A) all of
his or her obligations under Section 1(b) hereof in the event that a Change of
Control (as hereinafter defined) occurs within three years prior to the
Employment Termination Date, and (B) some or all of his or her obligations under
Section 1(b) hereof in the event that the Committee (if the Employee is an
executive officer of the Company) or the Company's Chief Executive Officer (if
the Employee is not an executive officer of the Company) shall determine, in
their respective sole discretion, that such release is in the best interests of
the Company.

"Change of Control" shall mean the first to occur of the following events: (A)
the dissolution or liquidation of the Company; (B) a sale of substantially all
of the property and assets of the Company; (C) a merger, consolidation,
reorganization or other business combination to which the Company is a party and
the consummation of which results in the outstanding securities of any class
then subject to the Option being exchanged for or converted into cash, property
and/or securities not issued by the Company; (D) a merger, consolidation,
reorganization or other business combination to which the Company is a party and
the consummation of which does not result in the outstanding securities of any
class then subject to the Option being exchanged for or converted into cash,
property and/or securities not issued by the Company, provided that the
outstanding voting securities of the Company immediately prior to such business
combination (or, if applicable, the securities of the Company into which such
voting securities are converted as a result of such business combination)
represent less than 50% of the voting power of the Company immediately following
such business combination, (E) any date upon which the directors of the Company
who were nominated by the Board of Directors for election as directors cease to
constitute a majority of the directors of the Company or (F) a change of control
of the Company of the type required to be disclosed in a proxy statement
pursuant to Item 6(e) (or any successor provision) of Schedule 14A of Regulation
14A promulgated under the Exchange Act (as hereinafter defined).

Effect on Other Rights and Remedies

.
The rights of the Company set forth in this Section 1 shall not limit or
restrict in any manner any rights or remedies which the Company or any of its
affiliates may have under law or under any separate employment, confidentiality
or other agreement with the Employee or otherwise with respect to the events
described in Section 1(c) hereof.



Certification Upon Exercise of Stock Options

.
Upon exercise of any Stock Option, the Employee shall certify on a form
acceptable to the Committee that none of the events set forth in Section 1(c)(i)
or 1(c)(ii) hereof shall have occurred.



Amendment of All Other Stock Option Agreements

.
All other stock option agreements covering Stock Options shall be deemed covered
and amended by Section 1(b)(ii) and 1(f) hereof.



Reasonableness

.
The Employee agrees that the terms and conditions set forth in Section 1 hereof
are fair and reasonable and are reasonably required for the protection of the
interests of the Company. If, however, in any judicial proceeding any provision
of Section 1 hereof is found to be so broad as to be unenforceable, the Employee
and the Company agree that such provision shall be interpreted to be only so
broad as to be enforceable.



Acceleration and Termination

.



Termination of Status as Full-Time Employee

.



Termination at Age 62 or Older

.





If the Employee's status as a full-time employee of the Company or any of its
subsidiaries is terminated at age 62 or older for no reason, or for any reason
other than Cause (as hereinafter defined), including, without limitation, by
reason of death or Permanent Disability (as hereinafter defined), then:

if the Employee shall have been (or for any other purpose shall have been
treated as if he or she had been) a continuous full-time employee of the Company
or its subsidiaries for at least 10 years immediately prior to the date of
termination of full-time status (the "Employment Termination Date"), then (a)
the portion of the Option that has not vested on or prior to such date shall
fully vest immediately prior to such date, and (b) subject to Section 2(a)(ii)
hereof, the Option shall terminate upon the earlier of the Expiration Date or
the fifth anniversary of the Employment Termination Date; and

if the Employee shall not have been (and shall not for any other purpose have
been treated as if he or she had been) a continuous full-time employee of the
Company or its subsidiaries for at least 10 years immediately prior to the
Employment Termination Date, then, subject to Section 2(a)(ii) hereof (a) the
portion of the Option that has not vested on or prior to such date shall
terminate on such date, and (b) the remaining vested portion of the Option shall
terminate upon the earlier of the Expiration Date or the fifth anniversary of
the Employment Termination Date.

If the Employee's status as a full-time employee of the Company or any of its
subsidiaries is terminated at age 62 or older for Cause, then (1) the portion of
the Option that has not vested on or prior to such date shall terminate on such
date, and (2) the remaining vested portion of the Option shall terminate upon
the earlier of the Expiration Date or three months after the Employment
Termination Date.

"Cause" shall mean: (1) fraud, misappropriation, embezzlement or other act of
material misconduct against the Company or any of its affiliates; (2) conviction
of a felony involving a crime of moral turpitude; (3) willful and knowing
violation of any rules or regulations of any governmental or regulatory body
material to the business of the Company; or (4) substantial and willful failure
to render services in accordance with the terms of his or her employment (other
than as a result of illness, accident or other physical or mental incapacity),
provided that (a) a demand for performance of services has been delivered to the
Employee in writing by the Employee's supervisor at least 60 days prior to
termination identifying the manner in which such supervisor believes that the
Employee has failed to perform and (b) the Employee has thereafter failed to
remedy such failure to perform.

Lay-Off or Leave of Absence

.
If the Employee's status as a full-time employee of the Company or any of its
subsidiaries is terminated by reason of a permanent or temporary lay-off or a
leave of absence approved in writing by the Company's Chief Executive Officer or
Corporate Vice President of Human Resources (an "Approved Leave of Absence"),
then the Option shall thereafter be treated for all purposes under this
Agreement as though such status had been voluntarily terminated by the Employee
other than for death, Permanent Disability or Cause; provided, however, that if
the Employee shall again become a full-time employee of the Company or any of
its subsidiaries prior to the earlier of the Expiration Date or the first
anniversary of the Employment Termination Date, then the Option shall thereafter
be treated, for all purposes under this Agreement other than the vesting of any
portion of the Option that shall have vested on or prior to such date, as though
the Employee had not, prior to such date, ceased to be a full-time employee of
the Company or its subsidiaries.



Death or Permanent Disability at Age 61 or Younger

.



If the Employee's status as a full-time employee of the Company or any of its
subsidiaries is terminated at age 61 or younger by reason of the death or
Permanent Disability of the Employee, then (1) the portion of the Option that
has not vested on or prior to the Employment Termination Date shall terminate on
such date and (2) the remaining vested portion of the Option shall terminate
upon the earlier of the Expiration Date or the first anniversary of the
Employment Termination Date.

"Permanent Disability" shall mean the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months. The
Employee shall not be deemed to have a Permanent Disability until proof of the
existence thereof shall have been furnished to the Board of Directors of the
Company in such form and manner, and at such times, as the Board of Directors
may require. Any determination by the Board of Directors of the Company that the
Employee does or does not have a Permanent Disability shall be final and binding
upon the Company and the Employee.

Other Termination at Age 61 or Younger

. If the Employee's status as a full-time employee of the Company or any of its
subsidiaries is terminated at age 61 or younger for no reason, or for any reason
(including Cause) other than death, Permanent Disability, permanent or temporary
lay-off, or Approved Leave of Absence, then (A) the portion of the Option that
has not vested on or prior to the Employment Termination Date shall terminate on
such date and (B) the remaining vested portion of the Option shall terminate
upon the earlier of the Expiration Date or three months after the Employment
Termination Date.



Death Following Termination of Full-Time Status

. Notwithstanding anything to the contrary in this Agreement, if the Employee
shall die at any time after the termination of his or her status as a full-time
employee of the Company or any of its subsidiaries and at a time when the Option
is exercisable, then the Option shall remain exercisable until, and shall
terminate upon, the earlier of the Expiration Date or the first anniversary of
the date of such death.



Acceleration of Option

.



The Committee, in its sole discretion, may accelerate the exercisability of the
Option at any time and for any reason.

Unless the Committee, by vote of a majority of the directors of the Company who
are, and immediately prior to such event were, members of the Committee, shall
determine otherwise within ten business days thereafter, the Option shall fully
vest with respect to all Option Shares upon the date of the first public
announcement that any person or entity, together with all Affiliates and
Associates (as such capitalized terms are defined in Rule 12b-2 promulgated
under the United States Securities Exchange Act of 1934, as amended (the
"Exchange Act")) of such person or entity, shall have become the Beneficial
Owner (as defined in Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the Company representing 30% or more of the voting power of the
Company, provided, however, that the terms "person" and "entity," as used in
this subsection (c)(ii), shall not include (A) the Company or any of its
subsidiaries, (B) any employee benefit plan of the Company or any of its
subsidiaries, or (C) any entity holding voting securities of the Company for, or
pursuant to, the terms of any such plan.

Notwithstanding anything to the contrary in this Agreement, upon the date of a
Change of Control: (A) the portion of the Option that has not vested on or prior
thereto shall fully vest on such date and (B) the Option shall remain
exercisable until, and shall terminate upon, the earlier of the Expiration Date
or, if applicable, the first anniversary of the date of the Employee's death.

Certain Events Causing Termination of Option

. Notwithstanding anything to the contrary in this Agreement, the Option shall
terminate upon the consummation of any of the following events, or, if later,
the thirtieth day following the first date upon which such event shall have been
approved by both the Board of Directors and the stockholders of the Company, or
upon such later date as shall be determined by the Committee:



the dissolution or liquidation of the Company;

a sale of substantially all of the property and assets of the Company, unless
the terms of such sale shall provide otherwise; or

a reorganization, merger or consolidation of the Company that results in the
outstanding securities of any class then subject to the Option being exchanged
for or converted into cash, property and/or securities not issued by the
Company, unless the terms of such reorganization, merger or consolidation
provide otherwise.

Adjustments

. In the event that the outstanding securities of the class then subject to the
Option are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, or in the event that substantially all of the property and assets of the
Company are sold, then, unless such event shall cause the Option to terminate
pursuant to Section 2(d) hereof, the Committee shall make appropriate and
proportionate adjustments in the number and type of shares or other securities
or cash or other property that may thereafter be acquired upon the exercise of
the Option; provided, however, that any such adjustments in the Option shall be
made without changing the aggregate Exercise Price of the then unexercised
portion of the Option.



Exercise

. The Option shall be exercisable during the Employee's lifetime only by the
Employee or by his or her guardian or legal representative, and after the
Employee's death only by the person or entity entitled to do so under the
Employee's last will and testament or applicable intestate law. The Option may
only be exercised by the delivery to the Company of a written notice of such
exercise, in the form specified by the Company, which notice shall, among other
things, specify the number of Option Shares to be purchased and the aggregate
Exercise Price for such shares, together with payment in full of such aggregate
Exercise Price by check or pursuant to the Company's cashless exercise program;
provided, however, that payment of such aggregate Exercise Price may instead be
made, in whole or in part, by the delivery to the Company of a certificate or
certificates representing shares of Common Stock held by the Employee for at
least six months, duly endorsed or accompanied by a duly executed stock powers,
which delivery effectively transfers to the Company good and valid title to such
shares, free and clear of any pledge, commitment, lien, claim or other
encumbrance (such shares to be valued on the basis of the aggregate Fair Market
Value thereof on the date of such exercise), provided that the Company is not
then prohibited from purchasing or acquiring such shares of Common Stock.



Payment of Taxes

.



If the Company and/or the Employee's employer (the "Employer") are obligated to
withhold an amount on account of any federal, state or local tax imposed as a
result of the exercise of the Option (collectively, "Taxes"), including, without
limitation, any federal, state or other income tax, or any F.I.C.A., state
disability insurance tax or other employment tax, then, concurrently with such
exercise, the Employee shall pay to the Company, by check, the minimum aggregate
amount that the Company and the Employer are so obligated to withhold, as such
amount shall be determined by the Company (the "Minimum Withholding Liability");
provided, however, that the Employee may instead pay all or any part of the
Minimum Withholding Liability by either of the following methods:

pursuant to the Company's cashless exercise program; or

by instructing the Company to withhold shares of Common Stock otherwise issuable
upon such exercise of the Option (such withholding to be valued on the basis of
the aggregate Fair Market Value of the withheld shares on the date of such
exercise), provided that if the Employee is then subject to Section 16(b) of the
Exchange Act, such method of payment may only be used if, in the opinion of the
General Counsel of the Company, such use would not cause the Employee to incur
any liability pursuant to Section 16(b); and

provided, further, however, that if all of such payment is made by check and/or
pursuant to the Company's cashless exercise program, then the Employee shall be
entitled, but not obligated, so to pay an amount that is greater than the
Minimum Withholding Liability.

The Employee acknowledges that neither the Company nor the Employer has:

except to the extent specifically set forth in a prospectus delivered by the
Company to the Employee together with this Agreement, made any representation or
given any advice to the Employee with respect to the realization or recognition
of any Taxes by the Employee; or

undertaken or agreed to structure the Option, or the grant of the Option, to
reduce or eliminate the Employee's liability or potential liability for Taxes.

Data Privacy

.



In order to implement, administer, manage and account for the Employee's
participation in the Plan, the Company and/or the Employer may:

collect and use certain personal data regarding the Employee, including, without
limitation, the Employee's name, home address and telephone number, work address
and telephone number, work e-mail address, date of birth, social insurance or
other identification number, term of employment, employment status, salary,
nationality and tax residence, and any details regarding the terms and
conditions, grant, vesting, exercise, cancellation, termination and expiration
of all stock options and other stock-based incentives granted, awarded or sold
to the Employee by the Company (collectively, the "Data");

transfer the Data to any third parties who may be involved in the
implementation, administration and/or management of the Plan, which recipients
may be located in the Employee's country or in other countries that may have
different data privacy laws and protections than the Employee's country;

transfer the Data to a broker or other third party with whom the Employee has
elected to deposit any Option Shares acquired upon exercise of the Option; and

retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee's participation in the Plan.

The Employee hereby explicitly and unambiguously consents to the collection,
use, transfer and retention of the Data, as described in this Agreement, in
electronic or other form, for the exclusive purpose of implementing,
administering, managing and accounting for the Employee's participation in the
Plan.

The Employee understands that by contacting his or her local human resources
representative, the Employee may:

view the Data;

correct any inaccurate information included within the Data;

request additional information regarding the storage and processing of the Data;
and

request a list with the names and addresses of any potential recipients of the
Data.

The Employee understands that he or she may refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. The Employee understands, however, that refusing
or withdrawing his or her consent may affect his or her ability to participate
in the Plan. For more information on the consequences of the Employee's refusal
to consent or withdrawal of consent, the Employee understands that he or she may
contact his or her local human resources representative.

Stock Exchange Requirements; Applicable Laws

. Notwithstanding anything to the contrary in this Agreement, no Option Shares
purchased upon exercise of the Option, and no certificate representing all or
any part of such shares, shall be issued or delivered if, in the opinion of
counsel to the Company, such issuance or delivery would cause the Company to be
in violation of, or to incur liability under, any securities law, or any rule,
regulation or procedure of any U.S. national securities exchange upon which any
securities of the Company are listed, or any listing agreement with any such
securities exchange, or any other requirement of law or of any administrative or
regulatory body having jurisdiction over the Company.



Nontransferability

. Neither the Option nor any interest therein may be sold, assigned, conveyed,
gifted, pledged, hypothecated or otherwise transferred in any manner other than
by will or the laws of descent and distribution.



Plan

. The Option is granted pursuant to the Plan, as in effect on the Grant Date,
and is subject to all the terms and conditions of the Plan, as the same may be
amended from time to time; provided, however, that no such amendment shall
deprive the Employee, without his or her consent, of the Option or of any of the
Employee's rights under this Agreement. The interpretation and construction by
the Committee of the Plan, this Agreement, the Option and such rules and
regulations as may be adopted by the Committee for the purpose of administering
the Plan shall be final and binding upon the Employee. Until the Option shall
expire, terminate or be exercised in full, the Company shall, upon written
request therefor, send a copy of the Plan, in its then-current form, to the
Employee or any other person or entity then entitled to exercise the Option.



Stockholder Rights

. No person or entity shall be entitled to vote, receive dividends or be deemed
for any purpose the holder of any Option Shares until the Option shall have been
duly exercised to purchase such Option Shares in accordance with the provisions
of this Agreement.



Nature of Company Option Grants

. The Employee acknowledges and agrees that:



the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;

the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive any future Option grants, or any benefits
in lieu of Options, even if the Employee has repeatedly received Option grants
in the past;

all decisions with respect to future grants of Options by the Company will be at
the sole discretion of the Company;

the Employee's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee's employment relationship at any time with or
without Cause;

the Employee is voluntarily participating in the Plan;

the Option is an extraordinary item which does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of the Employee's employment contract, if any;

the Option is not part of normal or expected compensation or salary for any
purposes, including, without limitation, for purposes of calculating any
severance, resignation, termination, redundancy or end-of-service payments, or
any bonuses, long-service awards or pension or retirement benefits, or any
similar payments;

in the event that the Employee is not an employee of the Company, the Option
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Option grant will not be interpreted to
form an employment contract with the Employer or any Subsidiary of the Company;

the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;

if the underlying Option Shares do not increase in value, the Option will have
no value;

if the Employee exercises the Option, the value of the Option Shares acquired
upon exercise may increase or decrease in value, even below the Exercise Price;

in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Option Shares purchased through exercise of the Option
resulting from termination of the Employee's employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Employee irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
the Agreement, the Employee shall be deemed irrevocably to have waived his or
her entitlement to pursue such claim; and

Successors

. The Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns, on the one hand, and the Employee and his or her
heirs, beneficiaries, legatees and personal representatives, on the other hand.



Entire Agreement; Amendments and Waivers

. The Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto. None of the terms and
conditions of the Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation. A waiver by either party at any time of
compliance with any of the terms and conditions of the Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.



Governing Law; Consent to Jurisdiction

. The Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of the Agreement, or to resolve any dispute or controversy arising
under or in any way relating to the Agreement, may be brought in the state
courts for the County of Washoe, State of Nevada, United States of America, and
the parties hereto hereby consent to the jurisdiction of such courts.



Language

. If the Employee has received the Agreement or any other document related to
the Plan translated into a language other than English, and the translated
version is different than the English version, the English version will control.



Electronic Delivery

. The Company may, in its sole discretion, decide to deliver any documents
related to the Option granted under and participation in the Plan or future
Options that may be granted under the Plan by electronic means or to request the
Employee's consent to participate in the Plan by electronic means. The Employee
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.



Severability

. Any provision of the Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of the Agreement invalid, illegal or unenforceable in any other
jurisdiction.

